DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment
2.	The preliminary amendment filed on 12/30/2021 cancels claims 1-14. Therefore,  claims 15-26 are presented for examination.

Oath Declaration
3. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is 
accepted.

Information Disclosure Statement
4. 	The references listed in the information disclosure statement (IDS) submitted on 12/30/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto

Abstract
5.	 The abstract is objected to because the abstract should not include claim language such as “comprise” (see abstract line 2), also the brief abstract of the technical disclosure in the specification must commence on a separate sheet. Applicant is reminded of the proper language and format for an abstract of the disclosure. See MPEP 608.01(b). The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as ''means'' and ''said,'' should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

Drawings
6.	The drawings are objected to and new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all components in Fig. 7(a) & (b), Fig. 11, Fig. 12. Fig. 13, Fig. 20 (a) & (b), Fig. 21, Fig. 24, TDI memory, FEC memory components, Fig. 26, and Fig. 28 (a)& (b) should be labeled with numbers. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 15-17 and 19-21 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, and 10 respectively of the U.S patent No. 11,387,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-17 and 19-21 of the present application are substantially equivalent to claims 1, 4-6, 9, and 10 of the reference application as shown in the chart and explanation below.
Instant Application No. 17,565,965
U.S Patent No. 11,387,938
Claim 15:
A method of processing a broadcast signal in a reception apparatus, the method comprising: receiving the broadcast signal including broadcast data; demodulating the received broadcast signal; frequency deinterleaving the broadcast data in the demodulated broadcast signal; convolutionally deinterleaving the frequency deinterleaved broadcast data; block deinterleaving the convolutionally deinterleaved broadcast data;
 cell deinterleaving the block deinterleaved broadcast data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved broadcast data, wherein the cell deinterleaving includes random writing the block deinterleaved broadcast data into the FEC memory and linear reading the block deinterleaved broadcast data from the FEC memory, and wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block; and FEC decoding the cell deinterleaved broadcast data.
Claim 1:
A broadcast signal reception method performed by an apparatus comprising the steps of: receiving a broadcast signal; demodulating the received broadcast signal; parsing at least one signal frame from the demodulated broadcast signal; convolutionally deinterleaving data in the at least one parsed signal frame; block deinterleaving the convolutionally deinterleaved data; demapping the block deinterleaved data; 
cell deinterleaving the demapped data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved data, wherein the cell deinterleaving includes random writing the demapped data into the FEC memory, wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data; and FEC decoding the cell deinterleaved data.

Claim 16:
The method of claim 15, wherein the FEC memory includes two decoding memories and wherein the random writing performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation.
Claim 4:
The broadcast signal receiving method of claim 1, wherein the FEC memory includes two decoding memories, and the random writing step includes random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation.
Claim 17:
The broadcast signal receiving method of claim 4, wherein the first permutation is a random sequence generated by an address generator, and the second permutation is generated by adding a shift value to the first permutation.
Claim 5:
The broadcast signal receiving method of claim 4, wherein the first permutation is a random sequence generated by an address generator, and the second permutation is generated by adding a shift value to the first permutation.
Claim 19:
A reception apparatus for processing a broadcast signal, the reception apparatus comprising: a receiver configured to receive the broadcast signal including broadcast data; a demodulator configured to demodulate the received broadcast signal; a frequency deinterleaver configured to perform frequency deinterleaving on the broadcast data in the demodulated broadcast signal; a convolutional deinterleaver configured to perform convolutionally deinterleaving on the frequency deinterleaved broadcast data; a block deinterleaver configured to perform block deinterleaving on the convolutionally deinterleaved broadcast data; 
a cell deinterleaver configured to perform cell deinterleaving on the block deinterleaved broadcast data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved broadcast data, wherein the cell deinterleaving includes random writing the block deinterleaved broadcast data into the FEC memory and linear reading the block deinterleaved broadcast data from the FEC memory, and wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block; and an FEC decoder configured to FEC decode the cell deinterleaved broadcast data.
Claim 6:
A broadcast signal reception apparatus comprising: a receiver configured to receive a broadcast signal; a demodulator configured to demodulate the received broadcast signal; a parser configured to parse at least one signal frame from the demodulated broadcast signal; a convolutional deinterleaver configured to convolutionally deinterleave data in the at least one parsed signal frame; a block deinterleaver configured to block deinterleave the convolutionally deinterleaved data; a demapper configured to demap the block deinterleaved data;

a cell deinterleaver configured to cell deinterleave the demapped data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved data, wherein the cell deinterleaving includes random writing the demapped data into the FEC memory, wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block of the demapped data; and an FEC decoder configured to decode the cell deinterleaved data.
Claim 20:
The reception apparatus of claim 19, wherein the FEC memory includes two decoding memories and wherein the cell deinterleaver performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation.
Claim 9:
The broadcast signal reception apparatus of claim 6, wherein the FEC memory includes two decoding memories, and the cell deinterleaver performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation.
Claim 21:
The reception apparatus of claim 20, wherein the first permutation is a random sequence generated by an address generator and the second permutation is generated by adding a shift value to the first permutation.
Claim 10:
The broadcast signal reception apparatus of claim 9, wherein the first permutation is a random sequence generated by an address generator, and the second permutation is generated by adding a shift value to the first permutation.


From the table above, claims 1, 4-6, 9, and 10 of the reference application contain every limitations of claims 15-17 and 19-21 of the instant application . There is a minor change in the terminology used, for example, the instant application recites “cell deinterleaver configured to perform cell deinterleaving on the block deinterleaved using FEC, and linear reading the block deinterleaved broadcast data from the FEC memory”, while the corresponding limitation of the reference  application states “cell deinterleaver configured to cell deinterleave the demapped data using FEC.” However, both limitations are drawn to deinterleave data using FEC and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, would have recognized the cell deinterleaving on the block deinterleaved using FEC would have improved the communication system efficiency. Thus, claims 15-17 and 19-21 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 15-26 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baek (U.S. PN: 2014/0334570) in view of Hong et al. (U.S. PN: 2014/0380135) "herein after as Hong."

As per claim 15:
Baek substantially teaches or discloses a method of processing a broadcast signal in a reception apparatus, the method comprising: receiving the broadcast signal including broadcast data (see paragraph [0361], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can receive broadcast signals , and Fig. 31 step S31000); demodulating the received broadcast signal (see paragraph [0361], herein demodulate received broadcast signals using an OFDM scheme, and Fig. 31 step S31100); frequency deinterleaving the broadcast data in the demodulated broadcast signal (see paragraph [0145], herein the frame parsing module 8100 can parse input signal frames and extract data through which a service selected by a user is transmitted. If the apparatus for transmitting broadcast signals performs interleaving, the frame parsing module 8100 can carry out deinterleaving corresponding to a reverse procedure of interleaving, and  Fig. 31 step S31200); convolutionally deinterleaving the frequency deinterleaved broadcast data (see paragraph [0363], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can time-deinterleave the DP data included in the parsed signal frame by skipping cells having zero values of the DP data, and Fig. 31, step S31300); block deinterleaving the convolutionally deinterleaved broadcast data (see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization, and Fi.10  block deinterleaver 10000); cell deinterleaving the block deinterleaved broadcast data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved broadcast data (see paragraph [0177], herein the cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof), wherein the cell deinterleaving includes random writing the block deinterleaved broadcast data into the FEC memory and linear reading the block deinterleaved broadcast data from the FEC memory (see paragraph [0257], the time deinterleaver according to an embodiment of the present invention can perform time deinterleaving by receiving FEC blocks on which diagonal-type TI has been performed, writing the FEC blocks diagonal-wise in a TI memory and then sequentially reading the FEC blocks); and FEC decoding the cell deinterleaved broadcast data (see paragraph [0365], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can decode the demapped DP data, and Fig. 31, step S31500).
Baek does not explicitly teach wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block.
However, Hong in the same field of endeavor teaches wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block (see paragraph [0908], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Baek with the teachings of Hong by performing writing based on a permutation sequence and the permutation sequence varies for every FEC block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the writing based on a permutation sequence and the permutation sequence varies for every FEC block would have improved data transmission efficiency and increase robustness of transmission/reception of broadcast signals using a MIMO system (see paragraph [0026] of Hong).

As per claim 16:
Baek teaches that wherein the FEC memory includes two decoding memories (see paragraph [0238], two memory banks) and wherein the random writing performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation (see paragraph [0177], The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block, and Fig. 5, and Fig. 11, component 11020).

As per claim 17:
Hong teaches that wherein the first permutation is a random sequence generated by an address generator and the second permutation is generated by adding a shift value to the first permutation (see paragraph [1039], herein the symbol by symbol frequency interleaving may be referred to as interleaving or (single or pair-wise) quasi-random frequency interleaving. Unlike the aforementioned pair-wise interleaving, the frequency interleaving according to an embodiment of the present invention may set a seed (or mother interleaving seed) for applying different interleaving methods to each OFDM symbol. The mother interleaving seed is used to generate a different interleaving pattern applied to each OFDM symbol. In this case, interleaving patterns that are differently applied for respective OFDM symbols may be generated by cyclic-shifting a pattern of a mother interleaver).

As per claim 18:
Baek teaches that wherein the broadcast signal further includes physical layer signaling information (see paragraph [0053], herein the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal and generate a final physical layer signal with reference to the received management information) and wherein the physical layer signaling information includes information for the frequency deinterleaving, information for the convolutionally deinterleaving, information for the block deinterleaving, or information the cell deinterleaving (see paragraph [0087], herein the physical layer signaling generation block 4300 can generate physical layer signaling data which will be transmitted through a preamble symbol of a transmission frame or spread and transmitted through a data symbol other than the in-band signaling information. In this case, the physical layer signaling data according to an embodiment of the present invention can be referred to as signaling information. Furthermore, the physical layer signaling data according to an embodiment of the present invention can be divided into PLS-pre information and PLS-post information).

As per claim 19:
 Baek substantially teaches or discloses a reception apparatus for processing a broadcast signal, the reception apparatus comprising: a receiver configured to receive the broadcast signal including broadcast data (see paragraph [0361], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can receive broadcast signals , and Fig. 31 step S31000); a demodulator configured to demodulate the received broadcast signal (see paragraph [0361], herein demodulate received broadcast signals using an OFDM scheme, and Fig. 31 step S31100); a frequency deinterleaver configured to perform frequency deinterleaving on the broadcast data in the demodulated broadcast signal (see paragraph [0145], herein the frame parsing module 8100 can parse input signal frames and extract data through which a service selected by a user is transmitted. If the apparatus for transmitting broadcast signals performs interleaving, the frame parsing module 8100 can carry out deinterleaving corresponding to a reverse procedure of interleaving, and  Fig. 31 step S31200); a convolutional deinterleaver configured to perform convolutionally deinterleaving on the frequency deinterleaved broadcast data (see paragraph [0363], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can time-deinterleave the DP data included in the parsed signal frame by skipping cells having zero values of the DP data, and Fig. 31, step S31300); a block deinterleaver configured to perform block deinterleaving on the convolutionally deinterleaved broadcast data (see paragraph [0166], herein the block deinterleaver 10000 can deinterleave data input through data paths of the m Rx antennas and processed by the synchronization, and Fi.10  block deinterleaver 10000); a cell deinterleaver configured to perform cell deinterleaving on the block deinterleaved broadcast data using an Forward Error Correction (FEC) memory that is a memory for FEC decoding the cell deinterleaved broadcast data (see paragraph [0177], herein the cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block 5050 illustrated in FIG. 5. That is, the cell deinterleaver block 11020 can deinterleave positions of cells spread in one FEC block into original positions thereof), wherein the cell deinterleaving includes random writing the block deinterleaved broadcast data into the FEC memory and linear reading the block deinterleaved broadcast data from the FEC memory (see paragraph [0257], the time deinterleaver according to an embodiment of the present invention can perform time deinterleaving by receiving FEC blocks on which diagonal-type TI has been performed, writing the FEC blocks diagonal-wise in a TI memory and then sequentially reading the FEC blocks), and an FEC decoder configured to FEC decode the cell deinterleaved broadcast data  (see paragraph [0365], herein the apparatus for receiving broadcast signals according to an embodiment of the present invention can decode the demapped DP data, and Fig. 31, step S31500).
Baek does not explicitly teach wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block.
However, Hong in the same field of endeavor teaches wherein the random writing is performed based on a permutation sequence and the permutation sequence varies for every FEC block (see paragraph [0908], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Baek with the teachings of Hong by performing writing based on a permutation sequence and the permutation sequence varies for every FEC block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the writing based on a permutation sequence and the permutation sequence varies for every FEC block would have improved data transmission efficiency and increase robustness of transmission/reception of broadcast signals using a MIMO system (see paragraph [0026] of Hong).

As per claim 20:
 Baek teaches that wherein the FEC memory includes two decoding memories (see paragraph [0238], two memory banks) and wherein the cell deinterleaver performs random writing in a first decoding memory based on a first permutation and random writing in a second decoding memory based on a second permutation (see paragraph [0177], The cell deinterleaver block 11020 can perform a reverse process of the process performed by the cell interleaver block, and Fig. 5, and Fig. 11, component 11020).

As per claim 21:
Hong teaches that wherein the first permutation is a random sequence generated by an address generator and the second permutation is generated by adding a shift value to the first permutation (see paragraph [1039], herein the symbol by symbol frequency interleaving may be referred to as interleaving or (single or pair-wise) quasi-random frequency interleaving. Unlike the aforementioned pair-wise interleaving, the frequency interleaving according to an embodiment of the present invention may set a seed (or mother interleaving seed) for applying different interleaving methods to each OFDM symbol. The mother interleaving seed is used to generate a different interleaving pattern applied to each OFDM symbol. In this case, interleaving patterns that are differently applied for respective OFDM symbols may be generated by cyclic-shifting a pattern of a mother interleaver).

As per claim 22:
Baek teaches that wherein the broadcast signal further includes physical layer signaling information (see paragraph [0053], herein the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal and generate a final physical layer signal with reference to the received management information) and wherein the physical layer signaling information includes information for the frequency deinterleaving, information for the convolutionally deinterleaving, information for the block deinterleaving, or information the cell deinterleaving (see paragraph [0087], herein the physical layer signaling generation block 4300 can generate physical layer signaling data which will be transmitted through a preamble symbol of a transmission frame or spread and transmitted through a data symbol other than the in-band signaling information. In this case, the physical layer signaling data according to an embodiment of the present invention can be referred to as signaling information. Furthermore, the physical layer signaling data according to an embodiment of the present invention can be divided into PLS-pre information and PLS-post information).

As per claim 23:
Baek substantially teaches or discloses a method of processing a broadcast signal in a transmission apparatus, the method comprising (see abstract and Fig. 5): Forward Error Correction (FEC) encoding broadcast data (see paragraph [0101], herein the bit interleaver block 5020 is located between the FEC encoder block 5010 and the constellation mapper block 5040 and can connect output bits of LDPC encoding performed by the FEC encoder block 5010 to bit positions having different reliability values, and Fig. 5, FEC 5010); cell interleaving the FEC encoded broadcast data using a memory (see paragraph [0104], herein the cell interleaver block 5050 can randomly interleave cells corresponding to one FEC block and output the interleaved cells such that cells corresponding to respective FEC blocks can be output in different orders, and Fig. 5, cell interleaver 5050), wherein the cell interleaving performs linear writing the FEC encoded broadcast data into the memory and random reading the FEC encoded broadcast data from the memory (see paragraph [0237], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction); block interleaving the cell interleaved broadcast data (see paragraph [0124], herein the block interleaver 6200 can obtain additional diversity gain by interleaving cells in a transport block corresponding to the unit of a signal frame); convolutionally interleaving the block interleaved broadcast data (see paragraph [0355], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can time-interleave the mapped DP data by skipping cells having zero values of the DP data (S30200). As described above, the time interleaving is performed based on a skipping operation); frequency interleaving the convolutionally interleaved broadcast data (see paragraph [0356], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can build at least on signal frame including the time-interleaved DP data (S30300)); modulating the frequency interleaved broadcast data (see paragraph [0357], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can modulate data included in the built signal frame using an OFDM scheme (S30400)); and transmitting the broadcast signal including the modulated broadcast data (see paragraph [0358], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can transmit broadcast signals including the signal frame (S30500)).
Baek does not explicitly teach wherein the random reading is performed based on a permutation sequence and the permutation sequence varies for every FEC block.
However, Hong in the same field of endeavor teaches wherein the random reading is performed based on a permutation sequence and the permutation sequence varies for every FEC block (see paragraph [0908], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Baek with the teachings of Hong by performing writing based on a permutation sequence and the permutation sequence varies for every FEC block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the writing based on a permutation sequence and the permutation sequence varies for every FEC block would have improved data transmission efficiency and increase robustness of transmission/reception of broadcast signals using a MIMO system (see paragraph [0026] of Hong).

As per claim 24:
Baek teaches that wherein the broadcast signal further includes physical layer signaling information (see paragraph [0053], herein the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal and generate a final physical layer signal with reference to the received management information)  and wherein the physical layer signaling information includes information for the frequency interleaving, information for the convolutionally interleaving, information for the block interleaving, or information the cell interleaving (see paragraph [0087], herein the physical layer signaling generation block 4300 can generate physical layer signaling data which will be transmitted through a preamble symbol of a transmission frame or spread and transmitted through a data symbol other than the in-band signaling information. In this case, the physical layer signaling data according to an embodiment of the present invention can be referred to as signaling information. Furthermore, the physical layer signaling data according to an embodiment of the present invention can be divided into PLS-pre information and PLS-post information).

As per claim 25:
 Baek substantially teaches or discloses a transmission apparatus for processing a broadcast signal, the transmission apparatus comprising (see abstract and Fig. 5): an Forward Error Correction (FEC) encoder configured to FEC encode broadcast data (see paragraph [0101], herein the bit interleaver block 5020 is located between the FEC encoder block 5010 and the constellation mapper block 5040 and can connect output bits of LDPC encoding performed by the FEC encoder block 5010 to bit positions having different reliability values, and Fig. 5, FEC 5010); a cell interleaver configured to perform cell interleaving on the FEC encoded broadcast data using a memory (see paragraph [0104], herein the cell interleaver block 5050 can randomly interleave cells corresponding to one FEC block and output the interleaved cells such that cells corresponding to respective FEC blocks can be output in different orders, and Fig. 5, cell interleaver 5050), wherein the cell interleaver performs linear writing the FEC encoded broadcast data into the memory and random reading the FEC encoded broadcast data from the memory (see paragraph [0237], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction); a block interleaver configured to perform block interleaving on the cell interleaved broadcast data (see paragraph [0124], herein the block interleaver 6200 can obtain additional diversity gain by interleaving cells in a transport block corresponding to the unit of a signal frame); a convolutionally interleaver configured to perform convolutionally interleaving on the block interleaved broadcast data (see paragraph [0355], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can time-interleave the mapped DP data by skipping cells having zero values of the DP data (S30200). As described above, the time interleaving is performed based on a skipping operation); a frequency interleaver configured to perform frequency interleaving on the convolutionally interleaved broadcast data (see paragraph [0356], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can build at least on signal frame including the time-interleaved DP data (S30300)); a modulator configured to modulate the frequency interleaved broadcast data (see paragraph [0357], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can modulate data included in the built signal frame using an OFDM scheme (S30400)); and a transmitter configured to transmit the broadcast signal including the modulated broadcast data (see paragraph [0358], herein the apparatus for transmitting broadcast signals according to an embodiment of the present invention can transmit broadcast signals including the signal frame (S30500)).
Baek does not explicitly teach wherein the random reading is performed based on a permutation sequence and the permutation sequence varies for every FEC block.
However, Hong in the same field of endeavor teaches wherein the random reading is performed based on a permutation sequence and the permutation sequence varies for every FEC block (see paragraph [0908], herein the time interleaver according to an embodiment of the present invention can perform time interleaving including a writing operation of sequentially arranging different input FEC blocks in a predetermined memory and a diagonal reading operation of interleaving the FEC blocks in a diagonal direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Baek with the teachings of Hong by performing writing based on a permutation sequence and the permutation sequence varies for every FEC block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the writing based on a permutation sequence and the permutation sequence varies for every FEC block would have improved data transmission efficiency and increase robustness of transmission/reception of broadcast signals using a MIMO system (see paragraph [0026] of Hong).

As per claim 26:
Baek teaches that wherein the broadcast signal further includes physical layer signaling information (see paragraph [0053], herein the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal and generate a final physical layer signal with reference to the received management information) and wherein the physical layer signaling information includes information for the frequency interleaving, information for the convolutionally interleaving, information for the block interleaving, or information the cell interleaving.= (see paragraph [0087], herein the physical layer signaling generation block 4300 can generate physical layer signaling data which will be transmitted through a preamble symbol of a transmission frame or spread and transmitted through a data symbol other than the in-band signaling information. In this case, the physical layer signaling data according to an embodiment of the present invention can be referred to as signaling information. Furthermore, the physical layer signaling data according to an embodiment of the present invention can be divided into PLS-pre information and PLS-post information).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112